It is ordered that the order in this *521case dated November 6,-1939, ante, p. 612, be, and-it hereby is, amended to read as follows:
“Per Curiam: The judgment is reversed to the extént that it includes the $1,877.93 alleged to be due from the United States in paragraphs XIV through XXIV of the petition to the Court of Claims, and the cause is remanded to the Court of Claims with instructions to enter judgment in favor of the United States with regard to this item. Plumley v. United States, 226 U. S. 545, 547; Merrill-Ruckgaber Co. v. United States, 241 U. S. 387, 393.”